  EXHIBIT 10.01

 
MDRM GROUP (CANADA) LTD.
350-1 First Canadian Place 1C1
Toronto. Ontario. Canada. M5X
 
 
TO

2539296 Ontario Inc and Marble Mining Company Inc
 
ATTN:
Mr. Mark Gobuty
 
 
Dear Sirs:
 
This letter (“Letter of Intent”), when agreed to and accepted by you for the
purposes provided herein, shall evidence our respective intentions to proceed
with negotiations, in good faith, with the objective of moving forward toward
the execution of the following definitive agreements providing for the
acquisition by MDRM Group (Canada) Ltd. a Canadian subsidiary of Modern Mobility
Aids Inc, a publicly traded Nevada Corporation with 155,621,621 Common Shares
and 500,000 Preferred Shares outstanding or its assignee (the “Purchaser”) from
the following:
 
1)
100% of the shareholders of 2539296 Ontario Limited (hereinafter collectively
referred to as the “253 Sellers”) of all of the issued and outstanding (One
Thousand Shares) share capital of 2539296 Ontario Limited (“253”) free and clear
of all liens, claims and encumbrances (“253 Share Purchase Agreement”). 253 owns
all of the issued and outstanding share capital of Satchel Company Limited,
which is engaged in the business of cryptocurrency.
 
2)
100% of the shareholders of Marble Mining Company Inc. (hereinafter collectively
referred to as the “Marble Sellers”) of all of the issued and outstanding (Two
Thousand Shares) share capital of Marble Mining Company Inc. (“Marble”) free and
clear of all liens, claims and encumbrances (“Marble Share Purchase Agreement”).
Marble is engaged in the business of cryptocurrency IP and electronic gaming.
 
 
In this Letter of Intent, the 253 Sellers and the Marble Sellers shall
collectively be referred to as the Sellers.
 
It is understood that this Letter of Intent is not intended to constitute a
binding agreement by and between Purchaser and Sellers to enter into either the
253 Share Purchase Agreement or the Marble Share Purchase Agreement, as
applicable, and no liability or obligation of any nature whatsoever is intended
to be created hereunder, except as expressly set forth in this Letter of Intent.
None of the Purchaser or Sellers should make business decisions in reliance upon
completion of the transactions proposed in this Letter of Intent. This Letter of
Intent does not contain all matters on which agreement must be reached in order
to consummate the transactions contemplated herein, as it is intended solely as
an outline of certain material terms.
 
 
1

 
 
The transactions contemplated in this Letter of Intent, the 253 Share Purchase
Agreement and the Marble Share Purchase Agreement are subject in all respects to
the following terms and conditions:
 
1.
Purchase of 253 Shares by Purchaser; Purchase Price; Consideration.
 
a. Purchaser shall acquire One Thousand (100%) of the issued and outstanding
common shares of 253 from the 253 Sellers (it being represented and warranted by
253 Sellers by signing this letter that the share capital of 253 consists only
of 1,000 common shares) free and clear of all liens, claims and encumbrances.
Adequate provisions for federal and provincial taxes through the date of Closing
shall be estimated by 253, and sufficient cash shall be retained at the date of
Closing to pay such taxes. In addition to the amount estimated for taxes as
discussed above, there shall be sufficient cash and working capital at Closing
to allow 253 to continue to operate in the ordinary course of business
consistent with past practices without the injection of cash from the Purchaser.

 
b. Unless otherwise agreed to by 253 Sellers to Purchaser, the consideration for
100% of the issued and outstanding common shares of 253 shall be FIVE HUNDRED
THOUSAND Dollars ($500,000) in cash and 128,370,490 common shares of MDRM Group
(Canada) Inc a Canadian subsidiary of Modern Mobility Aids Inc and 500,000
preferred Shares of Modern Mobility Aids Inc, to be paid in the following
manner:
 
 
(i)
FIVE HUNDRED THOUSAND dollars ($500,000), payable by cashier’s check or by wire
transfer, at Closing;

 
 
(ii)
Subject to the terms and conditions set forth herein, each of the 253 common
shares (“253 Common Shares”) will be exchanged for 257,460 common shares of MDRM
Group (Canada) Inc, a Canadian subsidiary of Modern Mobility Aids Inc (“Exchange
Shares”) for a total of 257,460,494 common shares that will be exchangeable for
new common shares of Modern Mobility Aids Inc (“MDRM publicly traded Shares”).
253 will also be issued a total of 500,000 Preferred Shares of Modern Mobility
Aids Inc with voting rights of 200 to 1 that will entitle 253 to vote with the
common stockholders of Modern Mobility Aids Inc on any matter presented for
stockholder consideration (“Voting Shares”).

 
2.
Purchase of Marble Shares by Purchaser; Purchase Price; Consideration.
 
 
2

 
 
a)
Purchaser shall acquire Two Thousand (100%) of the issued and outstanding common
shares of Marble from the Marble Sellers (it being represented and warranted by
Marble Sellers by signing this letter that the share capital of Marble consists
only of common shares) free and clear of all liens, claims and encumbrances.
Adequate provisions for federal and provincial taxes through the date of Closing
shall be estimated by Marble, and sufficient cash shall be retained at the date
of Closing to pay such taxes.
 
b)
Unless otherwise agreed to by Marble Sellers to Purchaser, the consideration
for100% of the issued and outstanding common shares of:
 
(i)
Subject to the terms and conditions set forth herein, each of the Marbles Inc
common shares (“Marbles Common Shares”) will be exchanged for 273,552 common
shares of MDRM Group (Canada) Inc, a Canadian subsidiary of Modern Mobility Aids
Inc (“Exchange Shares”) for a total of 547,103,549 common shares that will be
exchangeable for new common shares of Modern Mobility Aids Inc (“MDRM Shares”)
 
(ii)
In addition to the consideration set out above, Purchaser may make the following
purchases:
 
I.
1,050,000,000 marbles for $2,000,000 (US) on or before November 30, 2017; and
II.
1,050,000,000 marbles for $4,000,000 (US) on or before January 31, 2018.
 
3.
Employment Contracts; Non-Compete Agreements.
 
a)
At the date of Closing, certain key employees of 253 and Marble shall enter into
Employment Contracts with Purchaser for not more than a three (3) year period
commencing upon the date of Closing, providing a salary and benefits (including
employee stock options) comparable to other members of Purchaser’s senior
management in comparable positions. The terms and provisions of those Employment
Contracts, and the salary, benefits and employee stock options, between
Purchaser and key employees of 253 and Marble shall be negotiated by Purchaser
and Sellers prior to Closing.
 
b)
These key employees shall also be required to execute a non-compete agreement in
which they agree not to compete in a similar business of Purchaser. The term of
the non-compete agreement shall be for a period of not less than two (2) years
commencing upon the termination of their employment contract with Purchaser, and
shall contain such other provisions as shall be mutually agreed upon prior to
Closing.
 
 
3

 
 
4.
Conditions.  Closing will be subject to the satisfaction of various conditions
to be satisfied as of the date of Closing, which shall include, without
limitation, the following:
 
a)
Seller shall provide the first drafts of the Share Purchase Agreement for 253
and Marbles on or before October 20, 2017.
 
b)
253 Share Purchase Agreement and Marble Share Purchase Agreement. The Purchaser
and Sellers shall have negotiated, executed, and delivered a mutually
satisfactory 253 Share Purchase Agreement and/or Marble Share Purchase Agreement
and related documents which shall provide for the transactions contemplated
hereby and include (without limitation): (i) representations and warranties of
Purchaser and Sellers as are mutually acceptable and customary for a transaction
of the nature set forth herein; (ii) Closing conditions (including those
specified herein) as are mutually acceptable; (iii) covenants pending prior to
Closing and in effect thereafter (including those specified herein) as are
mutually acceptable; (iv) indemnities as are mutually acceptable; and (v) forms
of opinions of counsel as are mutually acceptable and customary for a
transaction of the nature set forth herein.
 
c)
Other Documents; Legal Opinions. Each other instrument contemplated by the 253
Share Purchase Agreement and/or Marble Share Purchase Agreement shall have been
executed and delivered by each signatory hereto, and the opinions of counsel
shall have been delivered.
 
d)
Corporate and Shareholder Approvals. The 253 Share Purchase Agreement and/or
Marble Share Purchase Agreement and the transactions contemplated thereby shall
have been approved by the respective boards of directors of 253, Marble and
Purchaser.
 
e)
Consents and Approvals. All necessary government filings and approvals relating
to the transactions contemplated by this Letter of Intent and the 253 Share
Purchase Agreement and/or Marble Share Purchase Agreement, and all consents and
approvals of third parties necessary for the consummation of the transactions
contemplated by this Letter of Intent and the 253 Share Purchase Agreement
and/or Marble Share Purchase Agreement, shall have been obtained.
 
f)
Financial Statements. Prior to closing, Purchaser shall have received audited
financial statements of 253 and Marble for all of their prior fiscal years
(since inception) and monthly financial statements of 253 and Marble for the
months subsequent to the end of the most recently completed fiscal year, which
shall be satisfactory to Purchaser.
 
 
4

 
 
g)
Due Diligence. Purchaser shall have conducted the legal, environmental,
business, and financial due diligence reviews of 253 and Marble (the “Due
Diligence”) it considers necessary, the results of which shall be materially
consistent with Sellers’ representations and warranties regarding such matters.
 
h)
Closing; Removal of Conditions on Purchaser’s Obligation to Close. The parties
will negotiate in good faith with a view to executing the 253 Share Purchase
Agreement and/or Marble Share Purchase Agreement on or before October 31, 2017.
The Closing of the proposed transactions will take place as soon thereafter as
all conditions to the transaction are satisfied or waived, but not later
than November 30, 2017, unless an extension is mutually agreed upon. If the 253
Share Purchase Agreement and/or Marble Share Purchase Agreement is/are not
executed by October 31, 2017, or such later date as the parties may agree,
either party may terminate this Letter of Intent.
 
5.
Confidentiality. The parties agree that neither will use any of the information
gathered pursuant to the proposed Due Diligence contemplated herein for any
purpose other than the transaction anticipated by this Letter of Intent. Without
the express written consent of all the parties hereto, each of the parties
hereto agree to maintain in confidence and not disclose to any other person the
existence of this Letter of Intent, the terms of the proposed transaction or the
information delivered in connection with the proposed Due Diligence, other than
disclosures required to obtain the approvals for the transaction contemplated
hereby, disclosures to those professionals, advisors and potential financing
sources and their attorneys who have a need to know, or any other disclosure
required by applicable law. The parties expressly acknowledge that purchasing
securities or otherwise trading securities with knowledge of material facts
which have not been generally disclosed may be a breach of insider trading
regulations, and will confirm same with those officers, employees and third
parties with a need to know the transactions contemplated in the Letter of
Intent. In the event that a party hereto is at any time requested or required
(by oral questions, interrogatories, request for information or documents,
subpoena or similar process) to disclose any information supplied to it in
connection with this transaction to anyone other than professionals, advisors
and potential financing sources and their attorneys, such party agrees to
provide the other parties prompt notice of such request so that an appropriate
protective order may be sought and/or such other parties may waive the first
party’s compliance with the terms of this paragraph. The parties acknowledge
that their existing Confidentiality Agreement dated September 5, 2017, shall
remain in full force and effect following the execution of this Letter of
Intent.
 
6.
Conduct of Business. Sellers agree that pending negotiation of the 253 Share
Purchase Agreement and/or Marble Share Purchase Agreement, 253 and Marble in all
material aspects will operate business only in the usual, regular and ordinary
manner and in accordance with past practice so as to maintain the goodwill each
now enjoys, and to the extent consistent with such operation, each will use all
reasonable efforts to preserve its present officers and employees and to
preserve relationships with customers and others having business dealings with
it, including, but not limited to, paying suppliers and vendors in accordance
with its usual business practices in a timely fashion.
 
 
5

 
 
7.
Exclusivity. 253, Marble and the Sellers shall immediately terminate
negotiations and/or marketing efforts, if any, with others in regard to the sale
of the shares of 253 and Marble, or the sale of either company’s business and
assets. Sellers shall not, prior to November 30, 2017, in the event the 253
Share Purchase Agreement and/or Marble Share Purchase Agreement are/is executed
on or before October 31, 2017, solicit or initiate the submission of indications
of interest, proposals, or offers from, or discuss or negotiate with any person
relating to any direct or indirect acquisitions or purchase of any part of or
all of the shares of 253 and/or Marble, or any part of (other than an immaterial
part of ), or all of, the assets owned or to be owned by 253 or Marble, nor will
the Sellers, 253 or Marble discuss any merger, consolidation, or business
combination. The Sellers, 253 and Marble shall not furnish to any other person
any information with respect to 253 and/or Marble that could be used for the
purposes described in this paragraph. Sellers shall promptly notify Purchaser of
any acquisition proposal received by Sellers and shall provide Purchaser a copy
(to the extent written) or description (to the extent made) of such acquisition
proposal.
 
8.
Access. From the date of execution of this Letter of Intent, and until such time
as the parties either terminate negotiations on the 253 Share Purchase Agreement
and/or Marble Share Purchase Agreement or until the Closing, Sellers, 253 and
Marble shall cooperate with Purchaser in the performance by Purchaser of its Due
Diligence. Upon execution of this Letter of Intent, and until such time as the
parties either terminate negotiations on the 253 Share Purchase Agreement and/or
Marble Share Purchase Agreement or until the Closing, Sellers and 253 agree to
grant to Purchaser and its authorized agents the right to inspect and audit the
books and records of 253 and Marble and to consult with those directors,
officers, key employees, attorneys, auditors, and accountants of 253 and Marble
as Sellers shall approve upon request by Purchaser, such approval not to be
unreasonably withheld, concerning customary due diligence matters. Such
inspections and audits may include, for example, review and examination of 253
and Marble’s books and records of account, tax records, records of corporate
proceedings, contracts, trademarks, governmental consents, and other business
activities and matters relating to the transactions contemplated by this Letter
of Intent and the 253 Share Purchase Agreement and/or Marble Share Purchase
Agreement. All confidential information acquired by Purchaser pursuant to this
paragraph shall be held in the strictest of confidence by Purchaser and shall
not be revealed or disclosed to any third party or parties, other than to
Purchaser’s professionals, advisors and potential funding sources and their
attorneys, except as may be required by law. In the event the transaction should
not be consummated for any reason after execution of the 253 Share Purchase
Agreement and/or Marble Share Purchase Agreement, Purchaser shall promptly, upon
request of 253 and/or Marble, return all such documents as it may have obtained
in this process, and any and all copies of such documents, save and except
electronic documents in the Purchaser’s electronic archive system, provided that
any confidential information so retained shall remain subject to the obligations
of confidentiality under this Letter of Intent. The parties acknowledge that
their existing Confidentiality Agreement dated September 5, 2017, shall remain
in place following the execution of this Letter of Intent.
 
 
6

 
 
9.
Costs and Expenses. All costs and expenses incurred in connection with the
negotiation, execution, and delivery of this Letter of Intent and the 253 Share
Purchase Agreement and/or Marble Share Purchase Agreement and related agreements
and the consummation of the transactions contemplated thereby shall be paid by
the party incurring such costs and expenses, except that the 253 Share Purchase
Agreement and Marble Share Purchase Agreement shall contain a provision that, in
the event of a default under the 253 Share Purchase Agreement or Marble Share
Purchase Agreement, the defaulting party shall pay the non-defaulting party’s
attorneys’ fees incurred in connection with the negotiation, execution, and
efforts toward consummation of the 253 Share Purchase Agreement and/or Marble
Share Purchase Agreement. The costs and expenses incurred by the Purchaser shall
include, but not be limited to, the costs and expenses of due diligence reviews
and financial audits conducted at the Purchaser’s request. Notwithstanding
anything herein, the execution of this Letter of Intent does not obligate either
party to enter into the 253 Share Purchase Agreement and/or Marble Share
Purchase Agreement, but does obligate both to utilize their reasonable best
efforts to negotiate the terms and provisions of such an Agreement in good
faith.
 
10.
Termination. It is understood and agreed that if, despite the reasonable good
faith efforts of the parties, a mutually satisfactory definitive 253 Share
Purchase Agreement and/or Marble Share Purchase Agreement have/has not been
executed on or before October 31, 2017, Purchaser and Seller may terminate this
Letter of Intent by written notice to the other without any liability; provided,
however, that the obligations set forth in paragraphs 5 and 7 through 14 shall
survive.
 
11.
Nature of Letter of Intent. The provisions of paragraphs 5 and 7 through 14
hereof are intended to be binding upon the parties in accordance with their
terms. With respect to all other matters set forth herein, it is understood
that: (i) this Letter of Intent sets forth the intentions of the parties to use
their reasonable best efforts to negotiate, in good faith, a the 253 Share
Purchase Agreement and/or Marble Share Purchase Agreement and that any legal
obligations with respect to such matters, including, but not limited to, the
customary representations and warranties described in paragraph 3(a), shall be
only as set forth in the 253 Share Purchase Agreement and/or Marble Share
Purchase Agreement when and if executed by Purchaser and Sellers, and (ii) that
neither Purchaser (or any affiliate thereof) nor Sellers shall be responsible
for any claims or liability relating to the transactions contemplated hereby in
the event the 253 Share Purchase Agreement and/or Marble Share Purchase
Agreement is not so executed and delivered, except as expressly provided in the
Letter of Intent.
 
 
7

 
 
12.
Indemnification. The Sellers represent and warrant that the Purchaser will not
incur any liability of any kind or nature whatsoever in connection with the
consummation of the acquisition of 253 and Marble to any third party with whom
the Seller or its agents have had discussions regarding the disposition of 253
and/or Marble, and the Sellers agree to indemnify, defend and hold harmless the
Purchaser, its officers, directors, stockholders, lenders and affiliates from
any claims by or liabilities to such third parties, including any legal or other
expenses incurred in connection with the defense of such claims.
 
13.
Governing Law. This Letter of Intent shall be governed by and construed in
accordance with the laws of the Province of Ontario, without giving effect to
principles of conflicts of laws.
 
14.
Miscellaneous. This Letter of Intent constitutes the complete understanding of
the parties with respect to the matters referenced herein, and any other
agreements, contracts or understanding (whether written or oral) are superseded
by the terms hereof. The rights and obligations of the parties created by this
Letter of Intent shall not be assignable by either party without the prior
written consent of the other party, which will not be unreasonably withheld.
Notwithstanding the foregoing, the rights and obligations of Purchaser created
by this Letter of Intent shall be assignable by Purchaser without the prior
written consent of Seller only to the ultimate holding company contemplated by
this agreement. This Letter of Intent may be signed in one or more counterparts,
each of which taken together shall constitute one and the same agreement.
 
If the foregoing general terms are acceptable to you, please so indicate by
signing the enclosed duplicate original of the Letter of Intent and returning it
to the undersigned.
 
 
 
Very truly yours,
 
 
/s/ Tito DiMarco


Tito DiMarco
President
MDRM Group (Canada) Inc
 
 
 
8

 
 
2539296 Ontario Inc
 
/s/ Mark Gobuty



By; Mark Gobuty
President
 
I have authority to bind the Corporation
 
 
Marbles Inc
 
/s/ Mark Gobuty



By: Mark Gobuty
President
 
I have authority to bind the Corporation
 
 
 
Dated this 11th day of October 2017 in the city of Toronto
 
 
 
 
9
